DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-8, 10, and 13-18 in the reply filed on 11/05/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference Yu (US-2005/0036908-A1) does not explicitly indicate that electrode 204 is either the first or second electrode set, so therefore it cannot be determined that the structure of the electrode 204 is an electromagnetic coil. Further applicant argues that the electrode 204 is used to mix the magnetic beads rather than “capture a sample in a sample droplet that is driven to pass through the sample capture region.”  This is not found persuasive because even though Yu does not explicitly call electrode 204 either first or second electrode set, it is understood that the only electrodes shown in Yu are electrodes 204. Further, [0009] states that a first substrate has at least two first electrode sets located on the first substrate and a second electrode set located on the first substrate and between the two first electrode sets, where it is understood that the first substrate is substrate 202 ([0041]). Therefore, within the mixing zone 107 (the sample capture region) there is understood to be the electrodes 204, where they are understood to include first and second electrode sets which are electromagnetic coils. Further, applicant’s argument that the electrodes 204 of Yu are different from the electromagnetic coil in the present disclosure is not persuasive because it is directed to an intended use of the . 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-8, 10, 13-19, and 21-24 are pending in the application, with claims 1-8, 10, 13-18 being examined and claims 19, 21-24 being withdrawn pursuant to the election to the restriction filed 11/05/2021. 
	Note: There are two species: claims 4 and 7 directed to a biological detection substrate with the driving electrode and electromagnetic coil in the same layer, and claims 5 and 8 directed to a biological detection substrate with the driving electrode and electromagnetic coil in different layers. Claims 1-3, 6, 10, and 13-18 are generic. Both species are rejected, with the first species being rejected using primary reference Yu (US-2005/0036908-1), and the second species being rejected using a different primary reference Bort (US-2017/0241949-A1).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US-2005/0036908-A1).
Regarding claim 1, Yu teaches a biological detection substrate, comprising: a sample capture region (mixing zone 107) ([0041], Figure 3a-3b), 
wherein the sample capture region (107) comprises an electromagnetic coil (magnetic element 205), and the electromagnetic coil (205) is configured to capture a sample in a sample droplet that is driven to pass through the sample capture region (107) ([0041], Figure 3a-3b).
	[0009] recites “The biochemical detecting device includes a first substrate, at least two first electrode sets located on the first substrate, a second electrode set located on the first substrate and between the two first electrode sets, and a second substrate covering the first substrate, each of the first electrode sets and the second electrode set.” It is then stated by [0012] that the plurality of magnetic beads are attracted by the second electrode set. In viewing Figure 3b, it is seen that a magnetic composite 308 is driven by electrodes 204 to stay on the second attracting side 307, where a magnetic field is applied to magnetic element 205 to attract the first magnetic composite 308 on the second attracting side 307 ([0042]). It is concluded that the second electrode set is magnetic element 205, as magnetic element 205 attracts a magnetic composite 308. Therefore, the first electrode set comprises electrodes 204 
	It is understood that the sample is magnetic composite 308. 
	Regarding claim 2, Yu further teaches a droplet transmission channel, 
wherein the droplet transmission channel is in connection with the sample capture region (107), and is configured to drive the sample droplet (liquid drop 305), which is injected and contains the sample, to the sample capture region (107) ([0041], Figures 3a-3b).
	It is understood from Figures 3a-3b that the space between substrate 202 and lid 201 creates a channel through which liquid drop 305 travels. 
	Regarding claim 3, Yu teaches the biological detection substrate according to claim 2. Yu further teaches wherein the sample capture region (107) further comprises a first driving unit, and the first driving unit comprises a first driving electrode (electrode 204).
	[0042] recites “… the first magnetic composite 308 is driven by the electrode 204 to stay on the second attracting side 307 for a while.” [0021] further states that the method for detecting a target in a plurality of magnetic beads includes driving the fluid by a first electrode set of the biochemical detecting device such that the fluid moves to a second electrode set. 
	Regarding claim 4, Yu teaches the biological detection substrate according to claim 3. Yu further teaches a base substrate (substrate 202) ([0041], Figures 3a-3b), 
wherein the droplet transmission channel and the sample capture region (107) are on the base substrate (202),

the first driving electrode (204) and the electromagnetic coil (205) are in a same layer with respect to the base substrate (202), the first driving electrode (204) comprises a hollow-out region, -2-and the electromagnetic coil (205) is in the hollow-out region. 
	It is seen in Figure 3a that the electrode 204 (driving electrode) and magnetic element 205 (electromagnetic coil) are in the same layer with respect to substrate 202 (base substrate). It is also understood that the electrode 204 (driving electrode) has a hollow-out region, as magnetic element 205 (electromagnetic coil) is in between two electrodes 204. 
	Regarding claim 6, Yu teaches the biological detection substrate according to claim 2. Yu further teaches wherein the sample capture region (107) further comprises a plurality of first driving units, each of the plurality of first driving units comprises a first driving electrode (204), and the sample capture region (107) comprises at least one electromagnetic coil (205).
	It is seen in Figure 3a that there are 3 electrodes 204 understood to all be driving units with a driving electrode, with two of the electrodes 204 surrounding magnetic element 205 (electromagnetic coil). 
	Regarding claim 7, Yu teaches the biological detection substrate according to claim 6. Yu further teaches a base substrate (202), 

It is understood that the mixing zone 107 is a sample capture region, where the sample to be captured is magnetic composite 308 is more specifically captured on attracting side 307. Further it is understood that the droplet transmission channel is formed by the combination of substrate 202 and lid 201. Therefore, the droplet transmission channel and mixing zone 107 (sample capture region) are both on the substrate 202 (base substrate).  
the plurality of first driving units and the at least one electromagnetic coil (205) are in a same layer with respect to the base substrate (202), 
the first driving electrode (204) of at least one first driving unit of the plurality of first driving units comprises a hollow-out region, and the at least one electromagnetic coil (205) is in the hollow-out region.
It is seen in Figure 3a that the three electrodes 204 (driving electrode) and magnetic element 205 (electromagnetic coil) are in the same layer with respect to substrate 202 (base substrate). It is also understood that the electrode 204 (driving electrode) has a hollow-out region, as magnetic element 205 (electromagnetic coil) is in between two electrodes 204. 
Regarding claim 10, Yu teaches the biological detection substrate according to claim 3. Yu further teaches wherein the droplet transmission channel comprises a plurality of second driving units, 
the plurality of second driving units are arranged along a predetermined route, and each of the plurality of second driving units comprises a second driving electrode. 

Regarding claim 13, Yu teaches the biological detection substrate according to claim 2. 
Yu further teaches a sample liquid injection region (second fillister 102) ([0038], Figure 1), 
wherein the droplet transmission channel comprises a first channel, and the first channel is configured to connect the sample liquid injection region (102) and the sample capture region (107).
	It is stated by [0038] that there is a second fillister 102 for targets, where [0041] further states that the targets are dropped into the second fillister. As such, the fillister 102 is a sample liquid injection region. Further, it is seen in Figure 1 that the second fillister 102 has what is understood to be square electrodes that are understood to be the same as electrodes 204 associated with mixing region 107 (sample capture region) that lead to the mixing region 107 (sample capture region), where this path of electrodes is understood to define a channel. 
Regarding claim 15, Yu teaches the biological detection substrate according to claim 2. Yu further teaches a cleaning liquid injection region (third fillister 103) ([0038], Figure 1), 

It is stated by [0038] that there is a third fillister 103 for reagents, where [0041] further states that the reagents are dropped into the third fillister. As such, the fillister 103 is a cleaning liquid injection region. Further, it is seen in Figure 1 that the third fillister 103 has what is understood to be square electrodes that are understood to be the same as electrodes 204 associated with mixing region 107 (sample capture region) that lead to the mixing region 107 (sample capture region), where this path of electrodes is understood to define a channel. 	
Note: “a cleaning liquid injection region” does not provide any additional structural limitations, where specifying that it is a cleaning liquid does not differentiate the injection region as an injection region structurally may have any kind of substance input into it. As such, Yu reads on the limitations set forth by the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 10, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1), and as evidenced by “electromagnet”.
Regarding claim 1, Bort teaches a biological detection substrate, comprising: a sample capture region (designated detection spot 2536) ([0129], Figures 25 and 30), 
wherein the sample capture region (2536) comprises an electromagnetic coil (magnet 4630), and the electromagnetic coil (4630) is configured to capture a sample in a sample droplet that is driven to pass through the sample capture region (2536) ([0177], Figure 46).
	Figure 46 is depicting a perspective view of imaging system 4600 as it relates to droplet actuator 100 that is seen in Figures 1-5A, where detection window 136 is understood to be over a detection area that will be imaged by the imaging system 4600 ([0172]-[0174]). Figure 25 is a similar embodiment with the designated detection spot 2536, where it is understood that an imaging system similar to that seen in Figure 46 will be used, as imaging is also conducted at the designated detection spot 2536 ([0129]). As the droplet actuator 2500 has a similar detection spot 2536 in comparison to droplet actuator 100’s detection window 136, it will be understood that droplet actuator 2500 will have a similar setup to the one depicted in Figure 46 
	It is stated by [0177] that magnet 4630 is used to attract and/or immobilize a quantity of magnetically responsive beads 4628 in the droplet 4626. As such, it is understood that this area (space comprising designated detection spot 2536 and magnet 4630) is a sample capture region, where the sample to be captured is the magnetically responsive beads 4628.   
It is recited by [0177] “Magnet 4630 may, for example, be a permanent magnet or an electromagnet.” An electromagnet is a device that has a magnetic core surrounded by a coil through which an electric current is passed to magnetize the core (“electromagnet”). As such, the electromagnet 4630 of Bort is an electromagnetic coil, as all electromagnets have a coil. 
It would have been obvious to one skilled in the art to implement the imaging system as seen in Figure 46 of Bort with the droplet actuator seen in Figure 25 because Bort teaches that the imaging system is used for the multiplexed detection of color coded magnetically responsive MAGPLEX beads ([0171]). 
Regarding claim 2, Bort further teaches a droplet transmission channel, 
wherein the droplet transmission channel is in connection with the sample capture region (2536), and is configured to drive the sample droplet, which is injected and contains the sample, to the sample capture region (2536).
	It is seen in Figure 30 that there are a group of droplet operations electrodes 2556 that lead to the detection spot 2536 (sample capture region), where the droplet operations electrodes 2556 define a droplet transmission channel.   
Regarding claim 3, Bort teaches the biological detection substrate according to claim 2. Bort further teaches wherein the sample capture region further comprises a first driving unit, and the first driving unit comprises a first driving electrode (detection electrode 2557) ([0128], Figure 30). 
	As seen in Figure 30 there is a designated detection spot 2536 (sample capture region), where the designated detection spot 2536 (sample capture region) has a detection electrode 2557 ([0128]). [0129] states that the detection electrode is used for retaining a droplet during the detection operation, as such it is understood that it will function similarly to the droplet operations electrodes 2556 since it will need to activate in order to draw the droplet onto the electrode. 
Regarding claim 5, Bort teaches the biological detection substrate according to claim 3. Bort further teaches a base substrate (bottom substrate 2510) ([0125], Figure 30), 
wherein the droplet transmission channel and the sample capture region (2536) are on the base substrate (2510),
The electrodes that lead to the detection spot 2536 (sample capture region) defines a droplet transmission channel and the detection spot 2536 (sample capture region) are both seen to be on the bottom substrate 2510. 
the first driving electrode (2557) and the electromagnetic coil (4630) are in different layers with respect to the base substrate (2510), and in a direction perpendicular to the base substrate (2510), the first driving electrode (2557) and the electromagnetic coil (4630) are at least partially overlapped with each other.

It is seen in an alternative embodiment, a droplet actuator 5900 will have droplet operations electrodes 5916 on a bottom substrate where a magnet 5918 (which may be an electromagnet) is underneath one of the droplet operations electrodes 5916 ([0225], Figures 59A-59B). The area where magnet 5918 will define a sample capture region, as the magnet 5918 attracts magnetic beads 5922 ([0227], Figure 59B). Therefore, it is concluded that the magnet 4630 and detection electrode 2557 will have a similar arrangement as seen in Figures 59A-59B with the magnet being in a direction perpendicular to the bottom substrate 2510, allowing the magnet 4630 and detection electrode 2557 to partially overlap. 
Regarding claim 10, Bort teaches the biological detection substrate according to claim 3. Bort further teaches wherein the droplet transmission channel comprises a plurality of second driving units, the plurality of second driving units are arranged along a predetermined route, and each of the plurality of second driving units comprises a second driving electrode. 
It is understood that the line of droplet operations electrodes 2556 leading to the detection spot 2536 defines a droplet transmission channel, where the droplet operations 
Regarding claim 13, Bort teaches the biological detection substrate according to claim 2. Bort further teaches a sample liquid injection region (input port 2526a) ([0115], Figure 25), 
wherein the droplet transmission channel comprises a first channel, and the first channel is configured to connect the sample liquid injection region (2526a) and the sample capture region (2536).
It is seen in Figure 26 that input port 2526a is integrated in top substrate 2512 that supplies reservoir 2520, where fluid will have to travel through to reach the droplet operations electrodes 2556, with the droplet operations electrodes 2556 understood to define a transmission channel and is connected to the detection spot 2536 (sample capture region) ([0115]). As such, it is understood that the reservoir area is a first channel, as fluid must travel through it to reach the line of droplet operations electrodes 2556 (electrodes that define the droplet transmission channel) to go to the detection spot 2536. 
Regarding claim 15, Bort teaches the biological detection substrate according to claim 2. Bort further teaches a cleaning liquid injection region (reagent loading port 2532) ([0116], Figure 25), 
wherein the droplet transmission channel comprises a second channel, and the second channel is configured to connect the cleaning liquid injection region (2532) and the sample capture region (2536).
	[0116] states that reagent loading ports 2532 are integrated into the top substrate 2512 and allows the reagents to be loaded into respective reagent reservoirs 2524. It is understood 
	Note: the reagent loading port 2532 reads on “a cleaning liquid injection region” because the structure of the two are the same. Any liquid may be input to “a cleaning liquid injection region”, where stating a kind of liquid that is input into an injection region does not provide additional structure to differentiate it from other inlets. 
Regarding claim 16, Bort teaches the biological substrate according to claim 15. Bort further teaches wherein the cleaning liquid injection region (2532) comprises a first cleaning liquid injection electrode (dispense priming electrode 2576) and a second cleaning liquid injection electrode (dispensing electrode 2578) the first cleaning liquid injection electrode (2576) comprises a second notch, and the second cleaning liquid injection electrode (2578) is in the second notch ([0137], Figure 32).
It is seen in Figure 32 that dispense priming electrode 2576 (first cleaning liquid injection electrode) has a notch, where dispensing electrode 2578 (second cleaning liquid injection electrode) is in the notch. [0137] further states that the dispense priming electrode 2576 may be arranged in relation to three sides of the dispensing electrode 2578. 
. 

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1) in view of Kayyem (US-2014/0194305-A1).
Regarding claim 6, Bort teaches the biological detection substrate according to claim 2. Bort does not teach wherein the sample capture region further comprises a plurality of first driving units, each of the plurality of first driving units comprises a first driving electrode, and the sample capture region comprises at least one electromagnetic coil.
In the analogous art of electrowetting electrodes and their use in biochips, Kayyem teaches a biochip cartridge with an array of detection electrodes accessible to the droplet pathway formed by electrowetting electrodes (Kayyem; [0004]). 
Specifically, Kayyem teaches where a detection zone on a bottom substrate has one or more separate arrays of detection electrodes, where the array may be in the form of a matrix of addressable detection electrodes and the detection zone receives one or more sample droplets which are generally dispersed on the array of electrodes (Kayyem; [0160]-[0162]). [0160] of Kayyem further states that the electrowetting grid and detection electrodes are both gold and fabricated simultaneously on the PCB, further it is understood that if there is more than one sample droplet in the detection zone, the detection electrodes would still need to be able to drive the droplets to specific parts of the array. 

It is understood that there will still be the magnet 4630 as taught by Bort underneath at least one of the electrodes. 
Regarding claim 8, modified Bort teaches the biological detection substrate according to claim 6. Modified Bort further teaches a base substrate (bottom substrate 2510) (Bort; [0125], Figure 30), 
wherein the droplet transmission channel and the sample capture region (2536) are on the base substrate (2510), the plurality of first driving units are in a same layer with respect to the base substrate (2510), and with respect to the base substrate (2510), a layer where the plurality of first driving units are located is different from a layer where the at least one electromagnetic coil (4630) are located, in a direction perpendicular to the base substrate (2510), the first driving electrode of at least one first driving unit of the plurality of first driving units and the at least one electromagnetic coil (4630) are overlapped with each other.
Modified Bort will now have an array of electrodes as taught by Kayyem in the detection spot 2536, which are understood to still be driving electrodes as they will need to draw and retain a droplet during operation (Bort; [0129]) and because they may have multiple sample droplets that would need to be arranged on the array (Kayyem; [0162]). 

It is seen in an alternative embodiment, a droplet actuator 5900 will have droplet operations electrodes 5916 on a bottom substrate where a magnet 5918 (which may be an electromagnet) is underneath one of the droplet operations electrodes 5916 ([0225], Figures 59A-59B). The area where magnet 5918 will define a sample capture region, as the magnet 5918 attracts magnetic beads 5922 ([0227], Figure 59B). Therefore, it is concluded that the magnet 4630 and detection electrode 2557 will have a similar arrangement as seen in Figures 59A-59B with the magnet being in a direction perpendicular to the bottom substrate 2510, allowing the magnet 4630 and detection electrode 2557 to partially overlap. 

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Srinivasan (US-2010/0270156-A1) herein Srinivasan 2010. 
	Regarding claim 14, Yu teaches the biological detection substrate according to claim 13. While Yu does teach a sample liquid injection region (fillister 102), Yu does not teach a first sample liquid injection electrode and a second sample injection electrode, 

In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with a reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two electrodes have an interlocking tongue 656 and notch 657 (Srinivasan 2010; [0133]). It is understood that one skilled in the art would determine which electrode will have the notch versus the tongue.  
It would have been obvious to one skilled in the art to modify the substrate where the fillister 102 is defined of Yu such that it has the reservoir electrodes as taught by Srinivasan 2010 because Srinivasan 2010 teaches that this arrangement of two reservoir electrodes allows for droplets to be dispensed from reservoir electrode to electrowetting electrodes (Srinivasan 2010; [0133]).
Regarding claim 16, Yu teaches the biological detection substrate according to claim 15. It is understood that Yu teaches a third fillister 103, however while the third fillister 103 is patterned similarly to the electrodes 204 as seen in Figure 1 of Yu, it is unclear if the circular fillister is the same as the square electrodes. 
In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with a reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two 
It would have been obvious to one skilled in the art to modify the substrate where the fillister 103 is defined of Yu such that it has the reservoir electrodes as taught by Srinivasan 2010 because Srinivasan 2010 teaches that this arrangement of two reservoir electrodes allows for droplets to be dispensed from reservoir electrode to electrowetting electrodes (Srinivasan 2010; [0133]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1) in view of Srinivasan (US-2010/0270156-A1), herein Srinivasan 2010.
Regarding claim 14, Bort teaches the biological detection substrate according to claim 13. Bort further teaches wherein the sample liquid injection region (2526a) comprises a first sample liquid injection electrode (reservoir electrode 2560a) and a second sample liquid injection electrode (2560b) ([0132], Figure 31).
While Bort does teach a first and second liquid injection electrode, Bort does not teach the first sample liquid injection electrode comprises a first notch, and the second sample liquid injection electrode is in the first notch.
In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with a reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two 
It would have been obvious to one skilled in the art to modify the reservoir electrodes of Bort such that one has the notch that will interlock with the tongue of a second reservoir electrode as taught by Srinivasan 2010 because Srinivasan 2010 teaches that these reservoir electrodes dispense droplets to a path of electrowetting electrodes (Srinivasan 2010; [0133]). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Pollack (US-2011/0311980-A1). 
Regarding claim 17, Yu teaches the biological detection substrate according to claim 2. Yu further teaches a waste liquid gathering region (sixth fillister 106) ([0038], Figure 1),
the droplet transmission channel comprises a third channel, and the third channel is configured to connect the waste liquid gathering region (106) and the sample capture region (107).
	It is understood that the droplet transmission channel is created by the space between substrate 202 and lid 201 as seen in Figure 3a, and the configuration of a substrate 202 and lid 201 is understood to be the same for the whole detecting device 100 as seen in Figure 1. It is seen in Figure 1 that there is a group of what is understood to be electrodes 204 leading to the sixth fillister 106, where these electrodes 204. Therefore it is understood that this is a channel that is connected to the droplet transmission channel. 

In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator with electrode paths, wash buffer electrodes, reagent dispending electrodes, and waste collection electrodes (Pollack; abstract, [0068]). 
Specifically, Pollack teaches a waste collection electrode 116 that is connected to a path of droplet operations electrodes 118 (Pollack; [0068], Figure 1). 
It would have been obvious to one skilled in the art to modify the sixth fillister of Yu such that it is an electrode as taught by Pollack because Pollack teaches that the waste collection electrodes receive spent reaction droplets and wash buffer (Pollack; [0068]). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1) in view of Pollack (US-2011/0311980-A1).
Regarding claim 17, Bort teaches the biological detection substrate according to claim 2. Bort does not teach a waste liquid gathering region, wherein the waste liquid gathering region comprises a waste liquid gathering electrode, the droplet transmission channel comprises a third channel, and the third channel is configured to connect the waste liquid gathering region and the sample capture region. Bort does teach where the sample reservoir 2520 may also function as a waste reservoir, however it is understood there would not be a third channel. 
In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator with electrode paths, wash buffer electrodes, reagent dispending electrodes, and waste collection electrodes (Pollack; abstract, [0068]). 

It would have been obvious to one skilled in the art to modify the device of Bort such that it includes a waste collection electrode connected to a path of droplet operations electrodes as taught by Pollack because Pollack teaches that the waste collection electrodes receive spent reaction droplets and wash buffer (Pollack; [0068]). 
It is seen in Figure 1 of Pollack that there is a detection zone 128 that is connected to a waste collection electrode 116b via dedicated electrode lane 120i that is made from droplet operations electrodes 118 (Pollack; [0068], [0070]). Similarly, it is understood that when Bort is combined with Pollack, the waste collection electrode 116b will be placed after designated detection spot 2536 (sample capture region) and will be connected via droplet operations electrodes that define a third channel. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Srinivasan (US-2012/0261264-A1) herein Srinivasan 2012. 
Regarding claim 18, Yu teaches the biological detection substrate according to claim 2. Yu does teach a hydrophobic and dielectric layer 304 as seen in Figure 3a, however it is understood that this layer is one single layer ([0041]). 
	In the analogous art of droplet actuators, Srinivasan 2012 teaches where a droplet actuator has a dielectric and hydrophobic coating (Srinivasan 2012; abstract, [0085]). 
	Specifically, Srinivasan 2012 teaches a droplet actuator substrate 700 that includes a substrate 705, electrodes 710, a dielectric layer 720, and hydrophobic coating 725 (Srinivasan 
	It would have been obvious to one skilled in the art to modify the single hydrophobic and dielectric layer of Yu such that it is the two distinct layers as taught by Srinivasan 2012 because Srinivasan 2012 teaches that the hydrophobic film and dielectric film may be replaced together or separately as needed (Srinivasan 2012; [0087]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1) in view of Srinivasan (US-2012/0261264-A1) herein Srinivasan 2012.
Regarding claim 18, Bort teaches the biological detection substrate according to claim 2. While Bort does teach where a base substrate may be provided with a hydrophobic layer and dielectric layers, Bort is not specific as to how these layers are on the base substrate. 
In the analogous art of droplet actuators, Srinivasan 2012 teaches where a droplet actuator has a dielectric and hydrophobic coating (Srinivasan 2012; abstract, [0085]). 
	Specifically, Srinivasan 2012 teaches a droplet actuator substrate 700 that includes a substrate 705, electrodes 710, a dielectric layer 720, and hydrophobic coating 725 (Srinivasan 2012; [0085]). It is seen in Figure 7 that the dielectric layer 720 is underneath the hydrophobic coating 725. 
	It would have been obvious to one skilled in the art to modify the single hydrophobic and dielectric layer of Yu such that it is the two distinct layers as taught by Srinivasan 2012 because Srinivasan 2012 teaches that the hydrophobic film and dielectric film may be replaced together or separately as needed (Srinivasan 2012; [0087]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796